Exhibit 10.3

Execution Version

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of October 29, 2009, is made and entered into between and among HomeAmerican
Mortgage Corporation, a Colorado corporation (the “Seller”), U.S. Bank National
Association, as Agent and representative of itself as a Buyer and the other
Buyers (in such capacity, the “Agent”) and as a Buyer (in such capacity, “U.S.
Bank”).

RECITALS:

A. The Seller, U.S. Bank, the Agent, and the other buyers party thereto that are
in existence prior to the effectiveness of this Amendment (the “Existing
Buyers”) are parties to that certain Master Repurchase Agreement dated as of
November 12, 2008 (the “Repurchase Agreement”).

B. Each of the Existing Buyers other than U.S. Bank (the “Exiting Buyers”) has
executed, as assignor, an Assignment and Assumption in the form of Exhibit F to
the Repurchase Agreement, dated concurrently herewith (each, an “Assignment”),
pursuant to which, among other things, each Exiting Buyer has agreed to assign
to U.S. Bank, and U.S. Bank has agreed to purchase, all of such Exiting Buyer’s
rights and obligations as a Buyer under the Repurchase Agreement.

C. The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT:

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. The following amendments are made to the Repurchase
Agreement:

2.1. The definition of “Agent Fee” in Section 1.2 of the Repurchase Agreement is
deleted in its entirety.

2.2. The definition of “Balance Funded Rate” in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:

“Balance Funded Rate” means four and one-half percent (4.50%) per annum.



--------------------------------------------------------------------------------

2.3. The definition of “Buyers’ Margin Percentage” in Section 1.2 of the
Repurchase Agreement is amended to read in its entirety as follows:

“Buyers’ Margin Percentage” means:

(i) for all Conforming Mortgage Loans, ninety-seven percent (97%);

(ii) for Jumbo Mortgage Loans, ninety-five percent (95%); and

(iii) for Agency-eligible Forty Year Loans, ninety-seven percent (97%).

2.4. The definition of “Funding Account” in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:

“Funding Account” means the Seller’s non-interest bearing demand deposit account
number maintained with U.S. Bank and described in Schedule 1.2, into which the
Agent may transfer funds (funds paid by the Buyers as Purchase Price) and from
which the Agent is authorized to disburse funds at Seller’s direction for the
funding of Transactions. The Funding Account shall be subject to setoff by the
Agent for Pro Rata distribution to the Buyers and shall be subject to the
control of the Agent.

2.5. The definition of “LIBOR Margin” in Section 1.2 of the Repurchase Agreement
is amended to read in its entirety as follows:

“LIBOR Margin” means two and one-half percent (2.50%).

2.6. The definition of “LIBOR Rate” in Section 1.2 of the Repurchase Agreement
is amended to read in its entirety as follows:

“LIBOR Rate” means, on any Determination Date, the average offered rate for
deposits in United States dollars having a maturity of one month (rounded
upward, if necessary, to the nearest 1/16 of 1%) for delivery of such deposits
on such Determination Date which appears on the Reuters Screen, LIBOR01 Page, or
any successor thereto as of 11:00 a.m., London time (or such other time as of
which such rate appears) on such date of determination, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, or the rate for such deposits determined by the Agent at such time
based on such other published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates at which United States dollar deposits having a maturity of one month are
offered to the Agent in the interbank LIBOR market at such time for delivery in
immediately available funds on such date of determination in an amount equal to
$1,000,000 (rounded upward, if necessary, to the nearest 1/16 of 1%).

 

2



--------------------------------------------------------------------------------

2.7. The definition of “Maximum Aggregate Commitment” in Section 1.2 of the
Repurchase Agreement is amended by deleting the second sentence thereof and by
substituting in lieu thereof the following:

The Maximum Aggregate Commitment on the date of the First Amendment hereto is
Seventy Million Dollars ($70,000,000).

2.8. The definition of “Non-Usage Fee” in Section 1.2 of the Repurchase
Agreement is deleted in its entirety

2.9. The definition of “Repurchase Settlement Account” in Section 1.2 of the
Repurchase Agreement is amended by deleting the second sentence thereof and by
substituting in lieu thereof the following:

“Repurchase Settlement Account” means the Seller’s non-interest bearing demand
deposit account maintained with U.S. Bank and described on Schedule 1.2, to be
used for (a) the Agent’s and the Buyers’ deposits of Purchase Price payments for
Purchased Loans (including any Swing Line Purchases) to the extent not deposited
directly in the Funding Account, (b) any principal payments received by the
Agent or the Custodian (other than regular principal and interest payments) on
any Purchased Loans; (c) the Agent’s deposit of Repurchase Price payments
received from the Seller or from an Approved Investor for the Seller’s account
for distribution to the Buyers and (d) only if and when (i) no Default has
occurred unless it has been either cured by the Seller or waived in writing by
the Agent (acting with the requisite consent of the Buyers as provided in this
Agreement) and (ii) no Event of Default has occurred unless the Agent has
declared in writing that it has been cured or waived, transfer to the Operating
Account of proceeds of sales or other dispositions of Purchased Loans to an
Approved Investor in excess (if any) of the Repurchase Price of such Purchased
Loan. The Repurchase Settlement Account is (and shall continuously) constitute
collateral for the Obligations. The Repurchase Settlement Account shall be
subject to setoff by the Agent for Pro Rata distribution to the Buyers. The
Repurchase Settlement Account shall be a blocked account from which the Seller
shall have no right to directly withdraw funds, but instead such funds may be
withdrawn or paid out only against the order of an authorized officer of the
Agent (acting with the requisite consent of the Buyers as provided herein),
although under the circumstances described in clause (d) of the preceding
sentence and subject to the conditions specified in that clause, the Agent shall
use diligent and reasonable efforts to cause amounts in excess of the applicable
Repurchase Prices that are deposited to the Repurchase Settlement Account before
3:00 PM on a Business Day to be transferred to the Operating Account on that
same Business Day or on the Business Day thereafter when the Agent next
determines the Buyers’ Pro Rata shares of such Purchase Price payment amounts or
Repurchase Prices received.

 

3



--------------------------------------------------------------------------------

2.10. The definition of “Swing Line Limit” in Section 1.2 of the Repurchase
Agreement is amended by deleting the phrase “$60,000,000” and substituting
“$70,000,000” in lieu thereof.

2.11. The definition of “Termination Date” in Section 1.2 of the Repurchase
Agreement is amended by deleting the phrase “November 11, 2009” and substituting
“October 28, 2010” in lieu thereof.

2.12. Manner of Funding. Section 3.1 of the Repurchase Agreement is amended by
adding the following paragraph (d) thereto:

(d) Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement or any of the exhibits and schedules hereto or thereto, unless the
Agent shall otherwise agree, the Purchase Price for any Transaction shall not be
disbursed directly to Seller; rather, Purchase Price funds for Wet Loans shall
be disbursed to the applicable closing title agent or attorney and Purchase
Price funds for Dry Loans that are initially funded as such shall be disbursed
only to the financial institutions (if any) that provided correspondent funding
for such Dry Loans.

2.13. Syndication of Purchases. Section 3.2 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

3.2 Syndication of Purchases.

(a) Regular Transactions. When a Request/Confirmation is received by the Agent
for a Transaction to be funded initially as a Regular Transaction, the Agent
shall give notice by fax or, at the Agent’s discretion, e-mail backed up by fax,
to each Buyer of the requested Transaction and that Buyer’s Funding Share
thereof, by 2:00 p.m. on the Business Day when the requested Transaction is to
be funded by the Buyers, and each Buyer shall cause its Funding Share to be
transferred to the Agent in accordance with the Agent’s instructions, so that
the Agent receives such Funding Share in immediately available funds within two
(2) hours after receiving such notice and in any case by 4:00 p.m. on such
Business Day. Provided that the conditions set forth in Section 14 have been
satisfied or waived with the requisite consent of the Buyers as provided herein,
the Agent shall transfer the sum of the Purchase Prices for the Transaction to
the Funding Account and disburse the sum of the Purchase Prices for the
Transaction to the Seller or to its designee(s) for their account.

(b) Swing Line Transactions. U.S. Bank shall notify each Buyer no later than
2:00 p.m. on each Swing Line Refunding Due Date of such Buyer’s Funding Share of
the Swing Line Transactions that are to be converted to Regular Transactions on
such date. If at the time each such Swing Line Transaction was funded, U.S. Bank
reasonably believed that all of the conditions set forth in Section 2.5 were
satisfied in all material respects, then the other Buyers shall be (subject to
the provisions of this Agreement and the other Repurchase Documents)
unconditionally and irrevocably obligated to timely

 

4



--------------------------------------------------------------------------------

fund their respective Funding Shares of such Transactions, irrespective of
whether in the meantime any Default or Event of Default has occurred or been
discovered, and irrespective of whether in the meantime some or all of the
Buyers’ Commitments have lapsed, expired or been canceled, rescinded or
terminated with or without cause, or have been waived, released or excused for
any reason whatsoever, so that (a) the Swing Line is paid down by the required
amount on each Swing Line Refunding Due Date and (b) all Swing Line Transactions
are converted to Regular Transactions with each Buyer having funded its Funding
Share thereof. All Price Differential accrued on Swing Line Transactions to the
applicable Swing Line Refunding Due Date shall be due and payable by the Seller
to the Agent (for distribution to U.S. Bank) within two (2) Business Days after
the Agent bills the Seller for such Price Differential (which billing shall
occur monthly) but in no event later than the Termination Date. All amounts due
from the Buyers under this Section 3.2 shall be transmitted by federal funds
wire transfer in accordance with the Agent’s instructions. The Agent shall
disburse to U.S. Bank an amount equal to the sum of the Funding Shares received
from the Buyers on any day against each Transaction that was initially funded as
a Swing Line Transaction (excluding U.S. Bank’s own Funding Share thereof);
provided that if a Buyer other than U.S. Bank advises the Agent by telephone and
confirms the advice by fax that such Buyer has placed all of its Funding Share
on the federal funds wire to the account designated by the Agent, the Agent
shall continue to keep the Swing Line Transaction outstanding to the extent of
that Buyer’s Funding Share so wired until such Buyer’s Funding Share is
received, and the Agent shall then repay U.S. Bank that still-outstanding
portion of the Swing Line Transaction from such funds, and the Price
Differential accrued at the Pricing Rate(s) applicable to the Transaction on
that Funding Share for the period from (and including) the relevant Swing Line
Refunding Due Date to (but excluding) the date such Buyer’s Funding Share is
received by the Agent shall belong to U.S. Bank; provided, further that in no
event shall U.S. Bank have any obligation to continue such portion of any Swing
Line Transaction outstanding if and to the extent, if any, that doing so would
cause the total amount funded by U.S. Bank and outstanding to exceed the Swing
Line Limit. If any Buyer fails to transmit any funds required under this
Section 3.2 so that such funds are received in accordance with the Agent’s
instructions by 4:00 p.m. on the Swing Line Refunding Due Date (i.e., excluding
any such failure caused by a federal funds wire delay), then that Buyer shall
also be obligated to pay to U.S. Bank Price Differential on the Funding Share so
due from such Buyer to U.S. Bank at the Federal Funds Rate from (and including)
such Swing Line Refunding Due Date to (but excluding) the date of payment of
such Funding Share.

 

5



--------------------------------------------------------------------------------

2.14. Section 4.2 of the Repurchase Agreement is amended to read in its entirety
as follows:

4.2 Transaction Sublimits. The following sublimits shall also be applicable to
the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true:

(a) The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans may be
as much as one hundred percent (100%) of the Maximum Aggregate Commitment.

(b) The Aggregate Outstanding Purchase Price of all Purchased Loans that are Wet
Loans shall not exceed (x) fifty percent (50%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).

(c) The Aggregate Outstanding Purchase Price of all Purchased Loans that are of
the type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table (the name of that Sublimit is set forth in the third column).

 

Type of Purchased Loan

   Maximum
percentage/amount of
Maximum Aggregate
Commitment    

Name of Sublimit

Agency-eligible Forty Year Loans    5 %   
“Agency-eligible Forty Year Loans Sublimit” Jumbo Mortgage Loans    10 %   
“Jumbo Loans Sublimit”

(d) The Agent may agree to any change in the aggregate not involving more than
One Million Dollars ($1,000,000) of the Purchased Loans in the handling of the
Purchased Loans, as set forth in Section 22.5.

2.15. Section 5.1 of the Repurchase Agreement is amended by adding the following
proviso at the end thereof:

; provided that, notwithstanding the foregoing, the Pricing Rate will not in any
event be less than 4.50%.

2.16. MERS Covenants. Section 16.17(e) of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows:

(e) register each Purchased Loan in the MERS System and designate the
Administrative Agent as “interim funder” of such Purchased Loan no later than
three (3) Business Days after it is purchased or deemed purchased hereunder;

 

6



--------------------------------------------------------------------------------

2.17. Events of Default. Clauses (d) and (e) of Section 18.1 of the Repurchase
Agreement are hereby amended and restated in their entireties to read as
follows:

(d) Any covenant contained in Sections 16.4, 16.17 or 17 (except for the
covenants contained in Sections 17.10 and 17.16) shall have been breached.

(e) Any covenant contained in Sections 16, 17.10 or 17.16 shall have been
breached in any material respect (except for the covenants in Sections 16.4 or
16.17), or any other covenant or agreement contained in any Repurchase Document
is breached in any material respect, and in each case, such breach is not cured
within fifteen (15) calendar days of the earlier of the Seller’s knowledge of
such breach or the Seller’s receipt of notice of such breach from any source;
provided, that in the case of covenants made with respect to the Purchased
Loans, such circumstance shall not constitute an Event of Default if, after
determining the Purchase Value of the Purchased Loans without taking into
account the Purchased Loans with respect to which such circumstance has
occurred, no other Event of Default shall have occurred and be continuing.

2.18. Section 9.1 of the Repurchase Agreement is amended to read in its entirety
as follows:

9.1 Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility
Fee”) in an amount equal to the sum of one quarter of one percent (0.25%) per
annum of the Maximum Aggregate Commitment for the period from the date of the
First Amendment hereto to the Termination Date, computed for each calendar month
or portion thereof from the date of the First Amendment hereto to the
Termination Date. The Facility Fee shall be payable monthly in arrears and shall
be due no later than two (2) Business Days after the Agent bills the Seller
therefor. If the Maximum Aggregate Commitment shall be increased or decreased
from time to time either pursuant to a provision of this Agreement or by
separate agreement between the Buyers and the Seller (excluding, however, any
change occurring as a result of or following the occurrence of a Default or an
Event of Default, in respect of which no adjustment of the Facility Fee shall be
required), the amount of the Facility Fee shall be adjusted as of the date of
such change. The Facility Fee is compensation to the Buyers for committing to
make funds available for revolving purchases of Eligible Loans on the terms and
subject to the conditions of this Agreement, and are not compensation for the
use or forbearance or detention of money. Each calculation by the Agent of the
amount of the Facility Fee shall be conclusive and binding absent manifest
error.

2.19. Section 9.2 of the Repurchase Agreement is amended to read in its entirety
as follows:

9.2 [Reserved].

 

7



--------------------------------------------------------------------------------

2.20. Section 17.12 of the Repurchase Agreement is amended to read in its
entirety as follows:

17.12. Adjusted Tangible Net Worth. At all times, the Seller’s Adjusted Tangible
Net Worth shall not be less than Eighteen Million Dollars ($18,000,000).

2.21. Section 17.13 of the Repurchase Agreement is amended to read in its
entirety as follows:

17.13. Adjusted Tangible Net Worth Ratio. At all times, the ratio of (i) Total
Liabilities to (ii) the Adjusted Tangible Net Worth shall not be more than 8.0
to 1.0.

2.22. Section 17.14 of the Repurchase Agreement is amended to read in its
entirety as follows:

17.14. Adjusted Net Income. As of the end of each month, the Seller’s net income
(calculated excluding, for any relevant period of determination, the Seller’s
one-time, loan loss provision in the amount of $6,000,000 that was established
on September 30, 2009), determined in accordance with GAAP, for the twelve
consecutive months then ended shall not be less than One Dollar ($1.00).

2.23. Section 17.15 of the Repurchase Agreement is amended to read in its
entirety as follows:

17.15. Liquidity. The Seller’s Liquidity shall at all times be no less than
Eight Million Dollars ($8,000,000)

2.24. Section 22.5(a) of the Repurchase Agreement is amended to read in its
entirety as follows:

(a) agree or consent to any change in the aggregate not involving more than One
Million Dollars ($1,000,000) of the Purchased Loans at any time in the handling
of the Purchased Loans and which in the Agent’s reasonable judgment is unlikely
to have a material adverse effect on any of the Central Elements in respect of
the Seller or any of its Subsidiaries (for purposes of clarity, this allows the
Agent to temporarily suspend the effects of one or more of the sublimits set
forth in Section 4.2(c) or one or more Disqualifiers for Purchased Loans, if the
Agent in its sole and absolute discretion determines that such Disqualifier may
be resolved or corrected and to allow funding of a Wet Loan one Business Day
after the advance of funds for the purchase of such Wet Loan, in each case
within the limitation set forth in this Section 22.5(a));

2.25. Exhibit C to the Master Repurchase Agreement is hereby amended by deleting
its Annex A to Officer’s Certificate and replacing it with the Annex A to
Officer’s Certificate set forth on Exhibit A hereto.

 

8



--------------------------------------------------------------------------------

2.26. Schedule AI to the Repurchase Agreement is hereby amended and restated to
read as set forth on Exhibit B hereto, which is substituted as Schedule AI to
the Repurchase Agreement.

2.27. Schedule BC to the Repurchase Agreement is hereby amended and restated to
read as set forth on Exhibit C hereto, which is substituted as Schedule BC to
the Repurchase Agreement.

2.28. Schedule DQ to the Repurchase Agreement is hereby amended and restated to
read as set forth on Exhibit D hereto, which is substituted as Schedule DQ to
the Repurchase Agreement.

2.29. Schedule EL to the Repurchase Agreement is hereby amended and restated to
read as set forth on Exhibit E hereto, which is substituted as Schedule EL to
the Repurchase Agreement.

2.30. Schedule 23 to the Repurchase Agreement is hereby amended and restated to
read as set forth on Exhibit F hereto, which is substituted as Schedule 23 to
the Repurchase Agreement.

Section 3. Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written (except that, as to the amendments
to the financial covenants set forth in Sections 17.12, 17.13, 17.14 and 17.15
of the Repurchase Agreement, this Amendment shall be effective retroactively to
September 30, 2009), upon the occurrence of the following events:

3.1. delivery to the Agent of this Amendment duly executed by the Seller in a
quantity sufficient that the Agent and the Seller may each have a fully executed
original of each such document;

3.2. delivery to the Agent of a resolution of the Seller’s board of directors,
certified as of the date of this Amendment by its corporate secretary,
authorizing the execution, delivery, and performance of this Amendment and all
other agreements, instruments, certificates, and other documents required in
connection herewith (collectively, the “Amendment Documents”), which certificate
shall also certify as to the incumbency of the officers executing the Amendment
Documents on behalf of the Seller;

3.3. a separate Assignment, duly executed by Comerica Bank and by Guaranty Bank;

3.4. delivery to the Agent of such other documents as it may reasonably request;
and

3.5. The Agent shall have received payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Repurchase Agreement and the Amendment Documents..

 

9



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.1. Ratifications. The terms and provisions of this Amendment shall modify and
supersede all inconsistent terms and provisions of the Repurchase Agreement and
the other Repurchase Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.

4.2. Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties made by the Seller in
Article 15 of the Repurchase Agreement and in the other Repurchase Documents are
true and correct in all material respects with the same force and effect on and
as of the date hereof as though made as of the date hereof, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

4.3. Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

4.4. Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

4.5. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

4.6. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

4.7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

4.8. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

4.9. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

10



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first written above.

SELLER AND SERVICER:

 

HOMEAMERICAN MORTGAGE

CORPORATION, as Seller and Servicer

By:  

 

Name:   John J. Heaney Title:   Senior Vice President and Treasurer Date:  

 

AGENT AND BUYER:

 

U.S. BANK NATIONAL ASSOCIATION,

as Agent and Buyer

By:  

 

Name:   Edwin D. Jenkins Title:   Senior Vice President Date:  

 

[Signature Page to First Amendment to Master Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT C TO FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

SCHEDULE BC

TO MASTER REPURCHASE AGREEMENT

THE BUYERS’ COMMITTED SUMS

(IN DOLLARS)

 

Buyer

   Committed Sum

U.S. Bank National Association

   $ 70,000,000.00

Maximum Aggregate Commitment

   $ 70,000,000.00

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

SCHEDULE DQ

TO MASTER REPURCHASE AGREEMENT

DISQUALIFIERS

“Disqualifier” means any of the following events. After the occurrence of any
Disqualifier, unless the Agent shall have waived it or declared it cured in
writing, the Market Value of the affected Purchased Loan shall be deemed to be
zero:

1. Any event occurs, or is discovered to have occurred, after which the affected
Purchased Loan fails to satisfy any element of the definition of “Eligible
Loan”.

2. In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in
Section 15.3 applicable to that type of Purchased Loan shall become untrue, or
shall be discovered to be untrue, in any respect that is material to the value
or collectibility of that Purchased Loan, considered either by itself or
together with other Purchased Loans.

3. Any Purchased Loan shall become In Default.

4. Seven (7) Business Days shall have elapsed after the Purchase Date upon which
a Wet Loan has been sold to the Buyers without all of the Wet Loan’s Basic
Papers having been received by the Custodian.

5. For any Purchased Loan, any Basic Paper shall have been sent to the Seller or
its designee for correction, collection or other action and shall not have been
returned to the Custodian on or before ten (10) Business Days after it was so
sent to the Seller.

6. Any Purchased Loan shall be assumed by (or otherwise become the liability)
of, or the real property securing it shall become owned by, any corporation,
partnership or any other entity that is not a natural person or a trust for
natural persons unless payment in full of such Purchased Loan is guaranteed by a
natural person. The Agent, the Buyers and Custodian may rely on the Seller’s
representation and warranty that no Purchased Loans have been so assumed by (or
otherwise become the liability of) such a Person except as otherwise specified
by written notice(s) to the Custodian.

7. Any Purchased Loan shall be assumed by (or otherwise become the liability
of), or the real property securing it shall become owned by, an Affiliate of the
Seller or any of the Seller’s or its Affiliates’ directors or officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan. The Agent, the Buyers and Custodian may
rely on the Seller’s representation and warranty that no Purchased Loans have
been so assumed by (or otherwise become the liability of) such a Person except
as otherwise specified by written notice(s) to the Custodian.

 

D-1



--------------------------------------------------------------------------------

8. Any Purchased Loan shipped to an Approved Investor shall not be paid for or
returned to the Custodian or the Agent (whichever shipped it) on or before
forty-five (45) days after it is shipped.

9. More than 60 days shall have elapsed since the Purchase Date of any Purchased
Loan.

10. Any Purchased Loan that is shipped to the Seller for correction of one or
more Basic Documents when the Market Value of all Purchased Loans so shipped to
the Seller exceeds Two Million Dollars ($2,000,000).

11. Any Purchased Loan is listed on a Custodian’s Exception Report for more than
3 Business Days and the Agent has not exercised its discretion to exclude such
Purchased Loan from the list of Disqualifiers under Section 22.5(a) (for the
avoidance of doubt, this means a Purchased Loan is subject to discrepancies,
inconsistencies or has documents that are incomplete).

12. Three (3) Business Days shall have elapsed after the Purchase Date upon
which any Purchased Loan has been sold to Buyers without such Purchased Loan
being registered in the MERS System and the Agent being designated as “interim
funder” of such Purchased Loan in the MERS System.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E TO FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

SCHEDULE EL

TO MASTER REPURCHASE AGREEMENT

ELIGIBLE LOANS

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans and Agency-eligible Forty Year Loans that otherwise meet
all criteria for Eligible Loans set forth on this Schedule EL and are not
subject to a Disqualifier. Each Mortgage Loan must be secured by a first
priority Lien on its related Mortgaged Premises. It may bear interest at a fixed
interest rate, at a fluctuating interest rate or at a fixed or fluctuating
interest rate for part of its term followed, respectively, by a fluctuating or
fixed interest rate for the remainder of its term. No Mortgage Loan shall be an
Eligible Loan at any time:

(1) If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.

(2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

(3) If any of its owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons unless its
full payment when due is guaranteed by a natural person.

(4) If any of its owner-mortgagors is an Affiliate of a Seller or any of the
Seller’s or any such Affiliate’s directors, or appointed officers, unless all of
the following are true: (a) such Mortgage Loan is a Single-family Loan secured
by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.

(5) Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

 

E-1



--------------------------------------------------------------------------------

(6) That is a construction, rehabilitation or commercial loan. The Agent, Buyers
and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.

(7) In the case of a Jumbo Mortgage Loan, (i) has a cumulative loan to value
ratio greater than 90%, (ii) has a FICO score less than 700, (iii) is not fully
documented as to income or asset values, (iv) is not eligible for purchase by
two Approved Investors with short-term unsecured obligations rated not lower
than A-1/P-1, or (v) has not been prior approved by an Approved Investor for
purchase except, in the case of a Jumbo Mortgage Loan, in cases where the Seller
has delegated underwriting guaranties for Mortgage Loans with an original
principal balance up to One Million dollars ($1,000,000).

(8) [Reserved.]

(9) That was originated more than ninety (90) days before its Purchase Date.

(10) That is In Default or ever was In Default.

(11) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on a Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.

(12) In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.

(13) That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. §
226.32) or any similar state or local Law relating to high interest rate credit
or lending transactions or (ii) contains any term or condition, or involves any
loan origination practice, that (1) has been defined as “high cost”, “high
risk”, “predatory”, “covered”, “threshold” or a similar term under any such
applicable federal, state or local law, (2) has been expressly categorized as an
“unfair” or “deceptive” term, condition or practice in any such applicable
federal, state or local law (or the regulations promulgated thereunder) or
(3) by the terms of such Law exposes assignees of Mortgage Loans to possible
civil or criminal liability or damages or exposes any Buyer or the Agent to
regulatory action or enforcement proceedings, penalties or other sanctions. The
Agent, Buyers and Custodian may rely on a Seller’s representation and warranty
that no Purchased Loan is such a loan.

(14) That a Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person. The Agent, Buyers and Custodian may rely on a
Seller’s representation and warranty that no Purchased Loan is such a loan.

 

E-2



--------------------------------------------------------------------------------

(15) That a Seller or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person; provided, that a Purchased Loan shall not
cease to be an Eligible Loan as a result of the return of such Purchased Loan by
an Investor to which it was shipped by the Custodian.

(16) In the case of a First Mortgage Loan, that has a loan to value ratio
greater than eighty percent (80%) unless such Mortgage Loan is guaranteed by VA
or is insured by FHA or private mortgage insurance provided by a provider
acceptable to the Agent.

(17) Except qualifying, FHA Loans and VA Loans, that has a Cumulative
Loan-to-Value Ratio greater than one hundred percent (100%).

(18) Unless all of a Seller’s right, title and interest in and to the Purchased
Loan is subject to a first priority perfected security interest in favor of the
Agent for the benefit of the Buyers subject to no other liens, security
interests, charges or encumbrances other than such Seller’s right to repurchase
the Purchased Loan hereunder.

(19) Unless all the representations and warranties set forth in this Agreement,
including, without limitation, Section 15.3 and Schedule 15.4 are true and
correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.

(20) That is not covered by an Investor Commitment or Hedge Agreement.

 

E-3